                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                                                                              October 25, 2018
                         IN THE UNITED STATES DISTRICT COURT
                                                                                             David J. Bradley, Clerk
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

KENDRICK LA V AR ELLIOTT,                            §
(SPN #0 1877025)                                     §
             Plaintiff,                              §
                                                     §
vs.                                                  §   CIVIL ACTION H-18-3801
                                                     §
ART ACEVEDO, et al.,                                 §
                                                     §
                Defendants.                          §


                                MEMORANDUM ON DISMISSAL


        Kendrick Lavar Elliott, an inmate ofthe Harris County Jail ("HCJ"), sued in October 2018,

alleging civil rights violations resulting from a failure to protect his safety. Elliott seeks leave to

proceed in forma pauperis. Elliott, proceeding prose, sues Art Acevedo, Sheriff of Harris County;

and Cynthia K. Randall, a family member. 1

        The threshold issue is whether Elliott's claims should be dismissed as barred by the three-

strikes provision of28 U.S.C. § 1915(g). The Court concludes that Elliott's claims are barred and

should be dismissed for the reasons stated below.

I.      Plaintiff's Allegations

        Elliott asserts that Sheriff Acevedo conspired with Defendant Randall to infect Elliott with

the common cold virus. He claims that he became ill on June 20, and September 20,2018.




         Though Elliott identifies Cynthia K. Randall as a family member, he does not clarify whether she
is his family member or that of Sheriff Acevedo. From the pleadings, the Court presumes Randall is Elliott's
family member.
        Elliott seeks compensatory damages of $200,000.00.

II.     Analysis

        A prisoner is not allowed to bring a civil action in forma pauperis in federal court if, while

incarcerated, three or more of his civil actions or appeals were dismissed as frivolous or malicious

or for failure to state a claim upon which relief may be granted, unless he is in imminent danger of

serious physical injury. 28 U.S.C. § 1915(g).

        Elliott's litigation history reveals that he has previously submitted abusive and scurrilous

filings in federal court. Prior to filing this action, he had at least four suits dismissed as frivolous.

Elliott v. Judge Denise Collins, 4: 17cv3336 (dismissed as frivolous on November 7, 2017)(S.D.

Tex.); Elliott v. President Barack Obama, 4:17cv1094 (dismissed as frivolous on April 21,

2017)(S.D. Tex.); Elliott v. Denise Collins, 4:17cv1056 (dismissed as frivolous on April 19,

2017)(S.D. Tex.); and Elliottv. Mary L. Keel, 4:16cv2637 (dismissed as frivolous on September 23,

2016)(S.D. Tex.).

        In the present case, Elliott has not alleged, nor does his complaint demonstrate, that he is in

imminent danger of serious physical injury. Accordingly, Elliott is barred under 28 U.S. C. § 1915(g)

from proceeding in forma pauperis in this action.

III.    Conclusion

        Elliott's motion to proceed as a pauper, (Docket Entry No.2), is DENIED. The complaint

filed by Kendrick Lavar Elliott, (SPN #01877025), is DISMISSED under 28 U.S.C. § 1915(g). 2 All

        2

         In Adepegba v. Hammons, 103 F.3d 383 (5th Cir. 1998), the Fifth Circuit barred an inmate from
proceeding further under the statute, except for cases involving an imminent danger of serious physical
injury, and dismissed all of Adepegba's i.f.p. appeals pending in that court. The Fifth Circuit noted that the
inmate could resume any claims dismissed under section 1915(g), if he decided to pursue them, under the
fee provisions of28 U.S.C. §§ 1911-14 applicable to everyone else.

                                                      2
pending motions are DENIED. Elliott is warned that continued frivolous filings may result in the

imposition of sanctions.

       The Clerk will provide a copy of this order by regular mail, facsimile transmission, or e-mail

to:

       ( 1)    Thomas Katz, Manager of the Inmate Trust Fund, 1200 Baker Street, Houston, Texas

77002, Fax 713-755-4546; and

       (2) the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.
                                                     OCT 2 3 2018
               SIGNED at Houston, Texas, o n - - - - - - - - -




                                              ALFRED H. BE ETT
                                              UNITED STATE DISTRICT JUDGE




                                                 3
